United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3591
                                    ___________

Ricky Jones,                             *
                                         *
               Appellant,                *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
International Paper Company,             *      [UNPUBLISHED]
                                         *
               Appellee.                 *
                                    ___________

                            Submitted: June 3, 1999

                                Filed: June 8, 1999
                                    ___________

Before WOLLMAN, Chief Judge, RICHARD S. ARNOLD and BEAM, Circuit
      Judges.
                           ___________

PER CURIAM.

      Ricky Jones appeals the district court’s1 order granting defendant’s motion to
enforce a settlement agreement. We affirm.




      1
       The Honorable James Maxwell Moody, United States District Judge for the
Eastern District of Arkansas.
       Jones filed an employment discrimination action against International Paper (IP),
and the case was referred to a magistrate judge2 for a settlement conference. At the end
of the conference, counsel for the parties agreed to leave “on the table” the last offer
made through Jones’s counsel and IP’s last offer. IP accepted the last offer made
through Jones’s counsel that evening, but Jones indicated the next day that he did not
wish to settle the case for that amount. The district court held an evidentiary hearing
and granted IP’s motion to enforce the settlement agreement.

       We find the district court’s factual finding that Jones’s attorney had authority to
settle was not clearly erroneous. See Mueller v. Guardian Life Ins. Co., 143 F.3d 414,
415-16 (8th Cir. 1998) (district court’s factual findings reviewed for clear error; this
court defers to district court’s credibility determinations). Jones stated in the
evidentiary hearing that because he believed he could withdraw his offer at a later time,
he allowed his attorney to make the offer that was accepted. Any arguments regarding
the adequacy of Jones’s legal representation are irrelevant to the district court’s finding
that Jones’s attorney had authority to settle.

      Accordingly, we affirm. We deny as moot appellee’s motion to strike portions
of appellant’s brief.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
       The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the
Eastern District of Arkansas.
                                            -2-